Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Objections
Claims 1 and 6 are objected to because of the following informalities:  for clarity, AI(i.e. artificial intelligence (AI)) should be spelled out when recited the first time, the initials or abbreviation can be used subsequent recitations.  Appropriate correction is required.
Claims 1, 2, 6 and 7 for clarity, “the information processing units” should be amended to recite “the plurality of information processing units”. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “AI module” and “information processing units” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder  “module” and “unit” coupled with functional language “configured to” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-3 and 6-8 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the image sensing device of paragraph 0042 as published and/or the camera (120) of Figure 2.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0116487 A1 to Ptitsyn in view of US 2021/0192748 A1 to Morales Morales et al., hereinafter, “Morales Morales”.
Claim 1. A cross-sensor object-attribute analysis method, which is applied in a space disposed with a plurality of image sensing devices to enable the image sensing devices to cooperatively detect at least one object, and is realized by an edge computing architecture, the edge computing architecture including a main information processing device and a plurality of information processing units respectively disposed in the image sensing devices, the method including: Ptitsyn [Abstract] teaches the method for video-data indexing using a map comprises the following steps: video data are obtained from at least one camera; the video data are used to locate at least one moving object and to estimate the object position and/or motion parameters in a two-dimensional video frame coordinate system (the object position on the video frame); the position and/or motion parameters of the located object are converted from the two-dimensional frame coordinate system into a two-dimensional map coordinate system (the object position on the map); at least one index record is generated to relate the video data containing the located object to its position and/or motion parameters on the map; the index record is saved in the database and/or storage. 
the information processing units transmitting detected data to the main information processing device, the detected data being raw data of sensed multiple images of the image sensing devices or data of one or more attribute vectors generated by processing the raw data using an inference process, Ptitsyn [0050] teaches FIG. 3. Sample frames received from five different cameras and used to generate the mapped motion trajectories of two people. Their motion trajectories before coordinate transformation are in white. 
Ptitsyn [0057] teaches Step 1. Receiving Video from a Video Camera 
Ptitsyn [0058] teaches Step 1 involves receiving video--that is, one or more frames from a video camera with a CCD, CMOS, or any other sensor, such as a thermal-imaging sensor. The image can be in color or black-and-white. Sample frames acquired from a video camera are shown in FIG. 3. 
 Ptitsyn [0010] teaches this invention is a method for video-data indexing using a map;
Ptitsyn [0042] teaches the index record can include or be related to the minimum bounding box of the object motion trajectory.
Ptitsyn [0050] teaches FIG. 3. Sample frames received from five different cameras and used to generate the mapped motion trajectories of two people. Their motion trajectories before coordinate transformation are in white. 
Ptitsyn [0052] teaches FIG. 5. Integral trajectories of two objects obtained by combining the multiple trajectories from FIG. 4 with multiple cameras on the map. The two objects are marked with human symbols numbered 2 and 3 beside cameras 1 and 3. 
Ptitsyn [0070] teaches FIG. 6 shows a sample index structure with records. The map (3) is divided into areas A1, A2, B1, B2, C1, C2 and is related to the video data (1) through index records (2). The motion parameters (5), including direction (6) and speed (7), on the one hand, and video data (1), on the other hand, are related likewise. The relationship between the index record and the video data can be established by storing the frame identifier, timestamp, and/or video-data file name in the index record. The index record can be related to the position by storing in the index record either map coordinates or reference to the mapped area or to another object on the map (for example, a point or a tripwire) that the record index is based on. The index record can be related to the motion parameters in the same way. 
the inference process including: performing an object recognition procedure on the raw data to define a bounding box for at least one of the at least one object; Ptitsyn [0042] teaches the index record can include or be related to the minimum bounding box of the object motion trajectory.
and the main information processing device performing the inference process on the raw data of the images provided by the information processing units to generate one or more of the attribute vectors, and using each of the attribute vectors to correspond to one of the at least one object, or the main information processing device directly using the one or more of the attribute vectors provided by the information processing units to correspond to the at least one subject. Ptitsyn [0070] teaches FIG. 6 shows a sample index structure with records. The map (3) is divided into areas A1, A2, B1, B2, C1, C2 and is related to the video data (1) through index records (2). The motion parameters (5), including direction (6) and speed (7), on the one hand, and video data (1), on the other hand, are related likewise. The relationship between the index record and the video data can be established by storing the frame identifier, timestamp, and/or video-data file name in the index record. The index record can be related to the position by storing in the index record either map coordinates or reference to the mapped area or to another object on the map (for example, a point or a tripwire) that the record index is based on. The index record can be related to the motion parameters in the same way. 
Ptitsyn fails to explicitly teach using AI module, Morales Morales, in the field of object tracking, teaches and using a first AI module to perform an attribute evaluation calculation on each of one or more of the bounding boxes to generate one or more of the attribute vectors corresponding to one or more of the objects appearing in one of the images at a time point; Ptitsyn [0003] teaches certain existing video-surveillance systems record object motion data generated by video analytics in the database as trajectories (sequences of locations) in the frame coordinates. The user can search a trajectory database to find a trajectory that matches some criteria in the frame space and time.
Ptitsyn [0024] teaches a temporal sequence of object positions on the map--the object movement trajectory--can be stored in a database and/or storage together with the index record.
Ptitsyn [0042], [0050], [0052], [0070] disclose generating bounding box for at least one person and using a generated index record that includes the bounding box to generate object symbols and motion parameters [i.e., attribute vectors] related to the object that are stored in memory.
Morales Morales [0010] teaches techniques for determining predicted trajectories of objects in an environment based on a top-down representation of an environment are discussed herein. For example, sensors of an autonomous vehicle may capture sensor data of an environment, which may include objects separate from the autonomous vehicle, such as other vehicles, bicyclists, pedestrians, or the like. An image representing the environment from a top-down perspective may be generated based at least in part on the sensor data. In some examples, the images may include semantic information associated with the environment and/or the object. With respect to the object, such semantic information may comprise a bounding box having extents (e.g., identifying the bounding box as being associated with a vehicle), movement information associated with the bounding box (e.g., velocity, acceleration, etc.), classification information (whether the box represents a vehicle, bicyclist, pedestrian, etc.). With respect to the environment, the image may comprise semantic information indicative of road network data (e.g., identifier associated with the road network, (e.g., speed limits, road data (e.g., lane widths, lane ends, stop lines, traffic lights, etc.), traffic light states, etc.). In some examples, such images may comprise multi-channel images in which any one or more of the above pieces of information are stored in a separate channel of the image.
Morales Morales [0068] teaches the machine learned component 232 may include one or more machine learning models trained to output the one or more trajectory templates and/or predicted trajectories based on top-down images input into the model. In some examples, the machine learned component 232 trajectory templates and/or predicted trajectories include a CNN, which may or may not include one or more RNN layers, for example, LSTM layers. 
Morales Morales [0069] teaches trajectory template output by the machine learned component 232 may represent a classification of intent of future movement (e.g., predicted direction of future travel, class of motion, etc.) of the object. The classification of intent may include a rough estimate of future motion of the object, such as whether the object will continue forward, stop, turn left or right, etc. In some examples, the trajectory template may be determined independent of map data provided by the one or more maps 224. In various examples, the predicted trajectory output by the machine learned component 232 may represent a trajectory of future motion of the object, such as that represented by one or more future positions of the object. 
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the teaching of Ptitsyn with Morales Morales to improve object analysis by providing prediction techniques that enable robust physics- based modeling algorithms that increase prediction accuracy (Morales Morales [Abstract])
Claim 2. Morales Morales wherein the information processing units have at least one hardware acceleration unit. Morales Morales [0091] teaches integrated circuits (e.g., ASICs, etc.), gate arrays (e.g., FPGAs, etc.), and other hardware devices can also be considered processors in so far as they are configured to implement encoded instructions. 
Claim 3. Morales Morales further teaches wherein the main information processing device uses a second AI module to determine a corresponding identity of one of the attribute vectors. Morales Morales [0010], [0068] and [0069]
Claim 4. Ptitsyn further teaches wherein the main information processing device uses one said corresponding identity to find corresponding ones of the attribute vectors detected by the image sensing devices at a plurality of time points to locate a trajectory of one of the at least one object in the space. Ptitsyn [0003] teaches certain existing video-surveillance systems record object motion data generated by video analytics in the database as trajectories (sequences of locations) in the frame coordinates. The user can search a trajectory database to find a trajectory that matches some criteria in the frame space and time.
Ptitsyn [0024] teaches a temporal sequence of object positions on the map--the object movement trajectory--can be stored in a database and/or storage together with the index record.
Claim 5. Ptitsyn further teaches wherein the attribute vector includes information of a location of one of the at least one object in the space. Ptitsyn [Abstract] teaches video data are obtained from at least one camera; the video data are used to locate at least one moving object and to estimate the object position and/or motion parameters in a two-dimensional video frame coordinate system (the object position on the video frame); the position and/or motion parameters of the located object are converted from the two-dimensional frame coordinate system into a two-dimensional map coordinate system (the object position on the map); at least one index record is generated to relate the video data containing the located object to its position and/or motion parameters on the map
Claim 6. It differs from claim 1 in that it is a cross-sensor object-attribute analysis system performing the method of claim 1. Therefore claim 6 has been analyzed and reviewed in the same way as claim 1. See the above analysis. 
Claim 7. It differs from claim 2 in that it is a cross-sensor object-attribute analysis system performing the method of claim 2. Therefore claim 7 has been analyzed and reviewed in the same way as claim 2. See the above analysis. 
Claim 8. It differs from claim 3 in that it is a cross-sensor object-attribute analysis system performing the method of claim 3. Therefore claim 8 has been analyzed and reviewed in the same way as claim 3. See the above analysis. 
Claim 9. It differs from claim 4 in that it is a cross-sensor object-attribute analysis system performing the method of claim 4. Therefore claim 9 has been analyzed and reviewed in the same way as claim 4. See the above analysis. 
Claim 10. It differs from claim 5 in that it is a cross-sensor object-attribute analysis system performing the method of claim 5. Therefore claim 10 has been analyzed and reviewed in the same way as claim 5. See the above analysis. 
Claim 11. Ptitsyn further teaches wherein the main information processing device is selected from a group consisting of a cloud server, a local server and a computer device. Ptitsyn [0001] The invention can be used in local and global networks and in dedicated and cloud-based servers.
Claim 12. Ptitsyn further teaches wherein the main information processing device is selected from a group consisting of a cloud server, a local server and a computer device. Ptitsyn [0001] The invention can be used in local and global networks and in dedicated and cloud-based servers.
Claim 13. Ptitsyn further teaches wherein the main information processing device is selected from a group consisting of a cloud server, a local server and a computer device. Ptitsyn [0001] The invention can be used in local and global networks and in dedicated and cloud-based servers.
Claim 14. Ptitsyn further teaches wherein the main information processing device is selected from a group consisting of a cloud server, a local server and a computer device. Ptitsyn [0001] The invention can be used in local and global networks and in dedicated and cloud-based servers.
Claim 15. Ptitsyn further teaches wherein the main information processing device is selected from a group consisting of a cloud server, a local server and a computer device. Ptitsyn [0001] The invention can be used in local and global networks and in dedicated and cloud-based servers.
Claim 16. Ptitsyn further teaches wherein the image sensing devices communicate with the main information processing device in a wired or wireless manner. Ptitsyn [0001], [0088] and [0089]
Claim 17. Ptitsyn further teaches wherein the image sensing devices communicate with the main information processing device in a wired or wireless manner. Ptitsyn [0001], [0088] and [0089]
Claim 18. Ptitsyn further teaches wherein the image sensing devices communicate with the main information processing device in a wired or wireless manner. Ptitsyn [0001], [0088] and [0089]
Claim 19. Ptitsyn further teaches wherein the image sensing devices communicate with the main information processing device in a wired or wireless manner. Ptitsyn [0001], [0088] and [0089]
Claim 20. Ptitsyn further teaches wherein the image sensing devices communicate with the main information processing device in a wired or wireless manner. Ptitsyn [0001], [0088] and [0089]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661